Case 2:19-cv-00298-BSJ Document 156 Filed 07/08/21 PageID.3239 Page 1 of 2
                                                                      FILED
                                                               2021 JUL 8 PM 1:41
                                                                     CLERK
                                                               U.S. DISTRICT COURT

MAUREEN MCOWEN
JONATHAN REISCHL
TRACY L. HILMER
ALICIA FERRARA
(202) 435-9553
maureen.mcowen@cfpb.gov
jonathan.reischl@cfpb.gov
tracy.hilmer@cfpb.gov
alicia.ferrara@cfpb.gov
1700 G Street, NW
Washington, DC 20552

Attorneys for Plaintiff Bureau of
Consumer Financial Protection


                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH


BUREAU OF CONSUMER FINANCIAL
                                                   Case No. 2:19-cv-00298-BSJ
PROTECTION,

      Plaintiff,
                    v.

PROGREXION MARKETING, INC., et al.,

      Defendants.


                                    ORDER

      Upon consideration of the Plaintiff’s Motion for Leave to File Exhibits

Under Seal, it is hereby
Case 2:19-cv-00298-BSJ Document 156 Filed 07/08/21 PageID.3240 Page 2 of 2




      ORDERED, that the Motion is GRANTED. Exhibits A-C to Plaintiff’s

Short-Form Motion to Compel Defendants to Respond to Interrogatories may be

filed under seal.

      DATED this 8th day of July, 2021.


                                          _______________________
                                          Hon. Bruce S. Jenkins
                                          United States District Judge
